Case 19-80008-jw    Doc 4    Filed 02/27/19 Entered 02/27/19 09:54:49         Desc Main
                              Document     Page 1 of 1


                    UNITED STATES BANKRUPTCY COURT FOR THE
                          DISTRICT OF SOUTH CAROLINA

  IN RE:                      ) CASE NO.18-02612-jw
                              ) ADVERSARIAL CASE NO.19-80008
  ANGEL MARIE STITH           ) CHAPTER 13
                              )
                              )
       DEBTOR,                )
                              )
  ANGEL MARIE STITH,          )   STIPULATION OF DISMISSAL
                              )        WITH PREJUDICE
                              )
                              )
                              )
         Plaintiff,           )
                              )
  vs.                         )
                              )
  SOUTH CAROLINA DEPARTMENT OF)
  EMPLOYMENT AND WORKFORCE,   )
                              )
          Defendant.          )
                              )
  ____________________________)

        The Plaintiff, by and through her counsel and attorney David Hart Breen, in

  the above captioned adversary proceeding hereby stipulates that the above

  adversary proceeding is dismissed with prejudice as the parties have resolved the

  matter and the case is now moot.


  s/David H. Breen
  David H. Breen, #1459
  Attorney for the Plaintiff
  1341 44th Avenue North, Suite 200
  Myrtle Beach, SC 29577
  843-445-9915
  proudcitadelfather@yahoo.com

  Dated: February 27, 2019
